Case 3:14-cv-03094-PGS-TJB Document 322 Filed 05/05/20 Page 1 of 4 PageID: 3817



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


     ROBERT JACOBSEN, et al.,
                                                          Civil Action No.: 14-cv-03094 (PGS)(TJB)
                           Plaintiffs,

                    v.                                                 MEMORANDUM
                                                                        AND ORDER
     HARTFORD INS. CO. FLOOD & HOME,

                           Defendant.


           This matter returns to the Court after the United States Court of Appeals for the Third

 Circuit vacated and remanded this Court’s dismissal of Plaintiff Robert Jacobsen’s1 (“Plaintiff” or

 “Jacobsen”) claims against Defendant Property and Casualty Insurance Company of Hartford-

 Property (“Defendant” or “Hartford-Property”) for Mr. Jacobsen’s failure to appear at trial. (See

 Opinion at 6-9, ECF No. 307-2). On remand, the Court was instructed to consider the factors set

 forth in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984). (Id.). The

 Third Circuit noted: “[N]othing in our opinion prevents the District Court from again dismissing

 Jacobsen’s claims if it concludes that dismissal is warranted under Poulis.” (Id. at 8).

           By way of background, this matter was set for trial on March 11, 2019. Mr. Jacobsen did

 not appear. As such, Hartford-Property made an oral application on the record for dismissal on

 the grounds that Mr. Jacobson failed to appear and prosecute. (March 11, 2019 Trial Transcript

 (“Tr.”) at 3:19-6:4, ECF No. 309). After Hartford-Property set forth its reasons for dismissal, the

 Court reviewed and considered the Poulis factors. (Id. at 6:6-10:12). For the reasons set forth on




 1
     Mr. Jacobsen advised the Court that his wife, Plaintiff Carol Jacobsen, passed away on May 3, 2019.
Case 3:14-cv-03094-PGS-TJB Document 322 Filed 05/05/20 Page 2 of 4 PageID: 3818



 the record, the Court decided that the Poulis factors weighed in favor of dismissal. (Id.). Thus,

 the action was dismissed at that time.

         Since I considered the Poulis factors, the Third Circuit’s decision on appeal was a bit

 surprising. Evidently, the Third Circuit did not receive the transcript of the March 11, 2019

 proceedings. There may have been several reasons as to why the Third Circuit did not receive the

 transcript, including that: (1) Mr. Jacobsen did not order and file the transcript with his appeal; and

 (2) Hartford-Property did not notice Mr. Jacobsen’s failure to do so. (See Def. Br. at 2, ECF No.

 311). In any event, the Third Circuit was not privy to my discussion of the Poulis factors, which

 served as my basis for dismissal of the action.

         On remand, the Court entered on the docket an Order to Show Cause ordering the parties

 to address the issues of whether the Court can rely on its previous analysis of the Poulis factors,

 and whether this case should be dismissed based on that prior analysis. (ECF No. 308). The Court

 held oral argument on April 15, 2020. At that time, Mr. Jacobsen indicated that he desired to

 amend the complaint to assert: (1) class action allegations on behalf of all similarly situated

 homeowners; (2) allegations against a new defendant, the Federal Emergency Management

 Agency (“FEMA”); and (3) allegations of fraud against Hartford-Property and FEMA. For the

 reasons stated herein, this action is dismissed with prejudice and Mr. Jacobsen’s application to

 amend the complaint is denied.

                                                     I.

         As a threshold matter, the Court adopts its rationale set forth on the record on March 11,

 2019, (see Tr. at 6:6-10:12), and supplements that analysis by adopting Hartford-Property’s

 analysis of the Poulis factors as set forth in its brief, (see Def. Br. at 12-17).2 Since this matter


 2
   As one exception, the Court does not adopt Hartford-Property’s analysis of the Poulis factor concerning
 the meritoriousness of Jacobsen’s claims. As observed by the Third Circuit, “the meritoriousness of


                                                     2
Case 3:14-cv-03094-PGS-TJB Document 322 Filed 05/05/20 Page 3 of 4 PageID: 3819



 shall be dismissed with prejudice, Mr. Jacobsen’s pending motions for settlement conferences,

 (see ECF Nos. 295, 297), are denied as moot.

                                                     II.

         With regard to Mr. Jacobsen’s motion to amend the complaint, it is denied for several

 reasons, including: (1) that this case has been pending for nearly six years; (2) Mr. Jacobsen

 indicated that he wished to assert a new legal theory of fraud; and (3) Mr. Jacobsen indicated that

 he wished to assert class action allegations, which would necessarily lead to extensive discovery

 and motion practice. For these reasons, inter alia, permitting amendment would result in

 substantial prejudice to Hartford-Property, and, as such, the motion is denied. See Fed. R. Civ.

 P. 15(a); Heyl & Patterson Int’l, Inc. v. F. D. Rich Hous. of Virgin Islands, Inc., 663 F.2d 419,

 425 (3d Cir. 1981) (citing Cornell & Co. v. Occupational Safety & Health Review Comm’n, 573

 F.2d 820, 823 (3d Cir. 1978)).




 claims for Poulis purposes is decided on the pleadings, not under the summary judgment standard, and
 Hartford-Property has conceded that Jacobsen’s claims have sufficient merit to warrant a trial under that
 standard . . .” (Opinion at 8, n.7). However, “not all of the Poulis factors need be satisfied in order to
 dismiss a complaint.” Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992) (citation omitted). And for
 the reasons set forth on the record on March 11, 2019, a majority of the Poulis factors weigh in favor of
 dismissal. (Tr. at 6:6-10:12).


                                                      3
Case 3:14-cv-03094-PGS-TJB Document 322 Filed 05/05/20 Page 4 of 4 PageID: 3820



                                               ORDER

         THIS MATTER having come before the Court on its Order to Show Cause (ECF No.

 308); and for the reasons set forth in the accompanying Memorandum; and for the reasons set forth

 on the record on March 11, 2019 and on April 15, 2020; and for the reasons submitted orally and

 in writing by Defendant Property and Casualty Insurance Company of Hartford-Property; and for

 good cause otherwise having been shown;

         IT IS on this 5th day of May, 2020,

         ORDERED that this matter is DISMISSED WITH PREJUDICE; and it is further

         ORDERED that Plaintiff’s motions for settlement conferences (ECF Nos. 295, 297) are

   DENIED as moot; and it is further

         ORDERED that Plaintiff’s oral application for leave to amend the complaint is DENIED;

   and it is further

         ORDERED that the Clerk of Court is direct to close this file; and it is further

         ORDERED that the Clerk’s Office is directed to mail a copy of this Memorandum and

Order to Mr. Jacobsen.



                                               s/Peter G. Sheridan
                                               PETER G. SHERIDAN, U.S.D.J.




                                                  4
